DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
Applicant argues the hook 112 as shown in figures 7B and 7C of Wales et al. (2018/0000321) is not disclosed as being configured to engage target tissue as required by amended independent claims 1 and 7.  While Examiner acknowledges there is no explicit disclosure in Wales et al. for this newly claimed function, it is the Examiner’s position that the hook 112 is capable of performing this function.  Examiner notes “engage” is a very broad term that does not limit in any way the kind of function (therapy, diagnostics, mere contact, etc) being performed on the target tissue.  Therefore, even inadvertent contact with target tissue by some part of the hook 112 would meet the claim limitation.  To this point, applicant has not provided any evidence to show the hook is incapable of engaging tissue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wales et al. (2018/0000321).  
Regarding claim 1, Wales et al. disclose a system (see at least figures 1 and 7C) for use with an endoscope, comprising: a cap (24; see figure 1) attachable to a distal end of an endoscope (10) having a working channel (16) extending therethrough, the cap including a lumen (25) coextensive with the working channel; a first guide (50) attached to an outer surface of the cap (at 42; see figure 1); a first filament (54) extendable through the first guide and along an outer surface of the endoscope and the cap (see figure 1); and a first endoscopic instrument (112; see figure 7C and paragraph [0047]) configured to engage target tissue (As noted above, Examiner’s contends the hook 112 is capable of engaging tissue) and disposable within the working channel; wherein a distal end of the first filament is attached to the first endoscopic instrument (as in figure 7C).
Regarding claim 7, Wales et al. disclose a system (see at least figure 7C) for performing an endoscopic procedure, the system comprising: a first guide (52) extendable along at least a portion of an outer surface of an endoscope (10), the endoscope having a working channel (16) extending therethrough; a first filament (54) extendable through the first guide and along an outer surface of the endoscope; and a first endoscopic instrument (112) configured to engage target tissue (As noted above, capable of engaging tissue) and disposable within the working channel; wherein a distal end of the first filament is attached to the first endoscopic instrument (as in figure 7C).
Allowable Subject Matter
Claims 2-6 and 8-12 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 remain allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771